DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Examiner acknowledges and accepts the amending of claims 1, 8, 9, and newly added claims 11, 12.
Claim Objections
The objection to claim 1 has been withdrawn in view of the amendment filed on 04/15/21.
Claim Rejections - 35 USC § 112
The rejections to claims 1-9 under 35 USC 112, second paragraph, have been withdrawn in view of the amendment filed on 04/15/21.
Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance:
Hatakeyama (US PG Pub 2011/0149381) and FUJITA et al. (US PG Pub 2018/0074348 A1) are the closest prior art.
Hatakeyama discloses a resonant cavity (FIG. 6) formed by reflectors (123/124), wherein the resonant cavity comprises a Mach-Zehnder interferometer (FIG. 6) comprising first and second arms (FIG. 6) each having a SOA (120a/120b), a first fork (FIG. 6) via which an optical signal is distributed between the first and second arms, and 
FUJITA discloses a control unit for control a direct current supplied to different arms of a MZI (FIG. 6, [0116]). 
However, the cited prior art fails to disclose or suggest: 
“the effective indices at the wavelength λSi of the various sections of the first and second arms being such that the following first relationship is respected during the emission of the optical signal:

    PNG
    media_image1.png
    151
    649
    media_image1.png
    Greyscale

	where: kf is a preset integer number higher than or equal to 1, N1 and N2 are the numbers of sections in the first and second arms, respectively, L1,n and L2,n are the lengths of the nth sections of the first and second arms, respectively, neff1,n and neff2,n are the effective indices of the nth sections of the first and second arms, respectively, …. the magnitudes of these first and second DC currents being constant and different and such that the first condition is met during the emission of the optical signal, the effective indices of the gain-generating sections being dependent on the magnitudes of the first and second DC currents” in combination with the rest of the limitations as recited in claim 1; and
	“b) during the emission of the optical signal, first and second DC currents are injected through the first and second gain-generating waveguides, respectively, the 

    PNG
    media_image1.png
    151
    649
    media_image1.png
    Greyscale

where: kf is a preset integer number higher than or equal to 1, N1 and N2 are the numbers of sections in the first and second arms, respectively, L1,n and L2,n are the lengths of the nth sections of the first and second arms, respectively, neff1,n and neff2,n are the effective indices of the nth sections of the first and second arms, respectively, the effective indices of the gain-generating sections being dependent on the magnitudes of the first and second DC currents” in combination with the rest of the limitations as recited in claim 10.
Therefore, claims 1 and 10 are allowable over the cited prior art and dependent claims 2-9, and 11-12 are also allowable as they directly or indirectly depend on claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUANDA ZHANG whose telephone number is (571)270-1439.  The examiner can normally be reached on M-F 10:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YUANDA ZHANG/Primary Examiner, Art Unit 2828